Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: May 31, 2008 Commission file number: 0-17284 Mercari Communications Group, Ltd. (Exact name of small business issuer in its charter) Colorado 84-1085935 (State or other jurisdiction of ( I.R.S. employer incorporation or organization) identification number) 2525 East Cedar Avenue, Denver, CO (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (303) 623-0203 Securities registered pursuant to section 12 (b) of the Act: None Securities registered pursuant to section 12 (g) of the Act: Common stock, $0.00001 Par Value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act ¨ . Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x NO ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).
